            Case 1:18-cv-03735-JMF Document 55 Filed 04/03/19 Page 1 of 1

                                   O'Hare Parnagian llp
                                   20 Vesey Street, Suite 300
                                       New York, NY 10007
                                           (212) 425-1401
                                         Fax: (212) 425-1421
                                         www.ohareparnagian.com

      Westchester Office
700 White Plains Road, Suite 255
  Scarsdale, NY 10583-5013
       (914) 725-3632
     Fax: (914) 725-3639
                                                        April 3, 2019

 By ECF
 The Honorable Jesse M. Furman
 United States District Court
 Southern District of New York
 40 Centre Street, Room 2202
 New York, NY 10007

                  Re:     AJ Energy LLC v. Woori America Bank, et al.
                          No. 18-cv-03735-JMF

 Dear Judge Furman:

                  We are co-counsel to Defendant Woori Bank in the above-referenced litigation.
 As this Court is aware, following an application made by Plaintiff on March 28, 2019 (ECF No.
 52), Plaintiff submitted a new document on March 28 (ECF No. 54) in an effort to supplement
 the briefs, affidavits, and numerous exhibits that were fully submitted to this Court as of August
 2018 concerning the parties’ motions for sanctions. This Court has ordered that the filing of
 letter briefs as to the relevance of this new document take place by this Friday, April 5. (ECF No.
 53)

                   Although Plaintiff has had six months to create this new document, it is new to
 Defendant and facially raises numerous, serious issues regarding its authenticity, leading us to
 believe that the document is fraudulent. Accordingly, Defendant Woori Bank respectfully
 requests that this Court grant a brief extension of time in which Defendant Woori Bank may file
 its letter brief relating to this document to and including Friday, April 12, 2019.

                  We thank the Court for its consideration.

                                                        Respectfully submitted,
                                                        s/Jeffrey S. Lichtman
                                                        Jeffrey S. Lichtman
                                                        s/Jonathan L. Frank
                                                        Jonathan L. Frank
                                                        Skadden, Arps, Slate, Meagher & Flom LLP
 cc: Counsel of Record (via ECF)
